DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 12/28/2020. 

2.	Claims 1-20 are pending in the case.  Claims 1, 6 and 12 are independent claims.  Claims 1, 6, and 12 have been amended.  



Response to Arguments

Applicant’s arguments, see Applicant’s Remarks (p. 10, Para 2), filed December 28, 2020, with respect to the rejection(s) of claim(s) 1-2, 4-9, 11-15 and 17-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmirler (US 2018/0131907) and further in view of Santarone (US 2018/0239840).




	In response, Applicant’s arguments, see Applicant’s Remarks (p. 11), filed December 28, 2020, with respect to the rejection(s) of claim(s) 3, 10 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmirler (US 201/0131907) in view of Santarone (US 2018/0239840) and futher in view of Lyons (US 2014/0302915).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul Schmirler et al., US 2018/0131907 A1 and further in view of Michael Santarone et al., US 2018/0239840 A1.



Independent claim 1, Schmirler discloses a system comprising: 

a processor (i.e. AR presentation system includes a processor - Fig. 3 “320”); 



a positional information sensor coupled to the processor (i.e. AR presentation system monitoring component monitors user location – Para 56; Fig. 3 “316”) the positional information sensor comprising at least one of cameras (i.e. cameras can be selected to provide video to a wearable appliance - Para 4, 5), inertial motion sensors (i.e. sensors such as inertial measurement units can be used to determine location and orientation – Para 90) and infrared depth perception sensors; 

a communication module coupled to the processor (i.e. a client interface component – Fig. 3 “304” – exchanges information between the presentation system and the wearable appliance - Para 60); 

a digital camera coupled to the processor (i.e. AR presentation system has cameras to provide live video feed - Para 51); 

and non-transitory memory coupled to the processor and storing instructions that, when executed by the processor (i.e. memory including instructions to perform the method - Fig. 3 “322”; Para 71), cause the system to: 



retrieve positional information corresponding to the generated image from the positional information sensor (i.e. customize presentation information based on user location – Para 52; the virtual rendering transitions as the user’s location and orientation changes – Para 87; presentation data is generated based on the user’s location and orientation data – Para 113) wherein the positional information sensor is further configured to generate a map of an environment corresponding to the generated image (i.e. plant mappings generated in 3D and obtained from a user/wearable appliance collecting data as the wearer traverses the plant floor – Para 167) by: 

recording one or more recognizable geometric shapes in the environment (i.e. collecting data as the wearer traverses the plant floor – Para 167), determining the relative position of the one or more recognizable geometric shapes with respect to the position of the positional information sensor (i.e. identify an object based on user device location/orientation determined from location/orientation data generated by the user device – Para 184), and correlating the determined relative position with an augmented object (i.e. complement the identified real world object with augmented object – Para 53, 184), wherein an area definition file is representative of a learned environment (i.e. augmented objects – Para 53 - associated with an area definition file, e.g. plant model, obtained from storage – Para 73 - communicatively coupled to the processor – Para 55,73; determine the location of the user device to provide a VR representation – Para 

retrieve augmented data associated with an object depicted in the generated image based on the retrieved positional information (i.e. the virtual rendering transitions as the user’s location and orientation changes – Para 87; the presentation superimposes information corresponding to the industrial asset the user is currently near - Para 56);  

modify the generated image to represent the augmented data within the image (i.e. the system generates an interactive presentation of plant data overlaid on graphical representation of industrial assets – Para 86); 

transmit the modified image, using the communication module, to at least one server (i.e. transmitting the modified image to multiple wearable appliances, which communicate via a network including a server; the system can be carried out via a server – Para 193 - and shared across multiple systems – Para 194; overlay information can be transmitted to multiple wearable appliances - Para 140, 141);

and cause the system to present one of the generated image and the modified image using the display (i.e. the presentation system can selectively present a live video feed or an augmented view of the live video – Para 51). 


Schmirler fails to disclose wherein determining the relative position with respect to the position of the positional information sensor includes determining the spatial position and orientation of the positional information sensor with respect to the one or more recognizable geometric shapes, correlating the determined relative position with an area definition file stored in a database communicatively coupled to the processor.


Santarone discloses recording one or more recognizable geometric shapes in the environment (i.e. capture data and static features of a building – Para 72, 77), determining the relative position of the one or more recognizable geometric shapes with respect to the position of the positional information sensor (i.e. user device motion/orientation is a base position relative to an As Built feature position, and is used to determine position - Para 72 ), wherein determining the relative position with respect to the positon of the positional information sensor includes determining the spatial positon and orientation of the positional information sensor with respect to the one or more recognizable geometric shapes (i.e. the user device, e.g. smart device, location is used to correlate device location with stored model data, e.g. As Built data - Para 128, 133; building positioning hardware determines the viewing device, e.g. smart device, orientation and location – Para 253 – based on the device position proximity to machinery – Para 258) and correlating the determined relative position with an area definition file stored in a database communicatively coupled to the processor (i.e. 

It would have been obvious at the effective date of invention to combine Santarone’s determining the relative position with respect to the position of the positional information sensor includes determining the spatial position and orientation of the positional information sensor with respect to the one or more recognizable geometric shapes, and correlating the determined relative position with an area definition file stored in a database communicatively coupled to the processor with the method of Schmirler because Santarone’s correspondence of an augmented virtual model with a stored model of a building based on a determined position of a user/smart/viewing device relative to identified machinery provides the benefit of accurately determining viewing device orientation and position to simulate seeing through walls (Santarone, Para 253). 

 

Claim 2, Schmirler discloses the system of claim 1, wherein the augmented data is at least one of operational data (i.e. virtual alarms can be presented – Para 53), schematic data (i.e. virtual line diagrams can be presented – Para 53), training data (i.e. the virtual information presented can be training information – Para 53), and maintenance data (i.e. virtual information can be manuals – Para 53). 



Claim 4, Schmirler discloses the system of claim 1, wherein the augmented data corresponds to a hazard (i.e. the presentation system may superimpose fault conditions – Para 56, 104) or a snag (i.e. or unexpected results – Para 155). 



Claim 5, Schmirler discloses the system of claim 1, wherein the non-transitory memory coupled to the processor further stores instructions that, when executed by the processor, cause the system to:

exhibit on the display of the user interface, an application configured to receive object information (i.e. the wearable appliance has an interface to provide display of aggregated image and overlaid with received plant data – Para 86; the interface included an application programming interface – Para 38) and positional information for an object (i.e. the wearable appliance presents an virtual rendering based on the user’s view, location and orientation – Para 87); 

generate augmented data associated with the object in accordance with the received object information and received positional information (i.e. the virtual rendering transitions as the user’s location and orientation changes – Para 87; the wearable appliance provides display of aggregated image and overlaid with received plant data – Para 86); and 

store the augmented data on a database communicatively coupled to the at least one server (i.e. the system can be carried out via a server – Para 193 - and shared across multiple systems – Para 194). 


Independent claim 6, the claim is similar in scope to claim 1.  Therefore similar rationale as applied in the rejection of claim 1 applies herein. Additionally, Schmirler discloses

retrieve a multi-dimensional representation of an environment (i.e. AR presentation system maintains plant models defining a visual representation of the industrial assets - Para 85; the system generates an interactive presentation based on plant model – Para 86); 

retrieve positional information from the positional information sensor (i.e. customize presentation information based on user location – Para 52; the virtual rendering transitions as the user’s location and orientation changes – Para 87; presentation data is generated based on the user’s location and orientation data – Para 113); 


modify the multi-dimensional representation of the environment with the positional information (i.e. the system generates an interactive presentation of plant data overlaid 

transmit the modified image, using the communication module, to at least one server (i.e. transmitting the modified image to multiple wearable appliances, which communicate via a network including a server; the system can be carried out via a server – Para 193 - and shared across multiple systems – Para 194; overlay information can be transmitted to multiple wearable appliances - Para 140, 141);

cause the system to present one or more generated images including the modified multi- dimensional representation of the environment using the display (i.e. present a rendered virtual reality presentation of an industrial area - Fig. 8). 


Schmirler fails to disclose wherein determining the relative position with respect to the position of the positional information sensor includes determining the spatial position and orientation of the positional information sensor with respect to the one or more recognizable geometric shapes, correlating the determined relative position with an area definition file stored in a database communicatively coupled to the processor.


Santarone discloses recording one or more recognizable geometric shapes in the environment (i.e. capture data and static features of a building – Para 72, 77), 
to determine position - Para 72 ), wherein determining the relative position with respect to the positon of the positional information sensor includes determining the spatial positon and orientation of the positional information sensor with respect to the one or more recognizable geometric shapes (i.e. the user device, e.g. smart device, location is used to correlate device location with stored model data, e.g. As Built data - Para 128, 133; building positioning hardware determines the viewing device, e.g. smart device, orientation and location – Para 253 – based on the device position proximity to machinery – Para 258) and correlating the determined relative position with an area definition file stored in a database communicatively coupled to the processor (i.e. captured data is compared to a library, e.g. area file, of stored data for alignment with a virtual model – Para 78, 251).

Similar rationale as applied in the rejection of claim 1 applies herein.



Claim 7, Schmirler discloses the system of claim 6, wherein the multi-dimensional representation is one of a two- dimensional representation and a three-dimensional representation (i.e. the plant model is a 3D view of the industrial facility or an area within the facility – Para 73).


Claim 8, Schmirler discloses the system of claim 6, wherein the processor causes the system to: modify the modified multi-dimensional representation of the environment with augmented data (i.e. the generated presentation visualizes overlaid plant data on graphical representation of the industrial assets – Para 86). 

Claim 9, Schmirler discloses the system of claim 8, wherein the augmented data is at least one of operational data (i.e. virtual alarms can be presented – Para 53), schematic data (i.e. virtual line diagrams can be presented – Para 53), training data (i.e. the virtual information presented can be training information – Para 53), and maintenance data (i.e. virtual information can be manuals – Para 53). 



Claim 11, Schmirler discloses the system of claim 8, wherein the augmented data corresponds to a hazard or a snag (i.e. the presentation system may superimpose fault conditions – Para 56, 104) or a snag (i.e. or unexpected results – Para 155).



Independent claim 12, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. 

Claim 13, Schmirler discloses the method of claim 12, wherein obtaining an image of the environment comprises generating an image via a digital camera of a user computing device (i.e. camera captures a live video feed provided to the wearable appliance - Para 51).


Claims 14-15 and 17-19, the corresponding rationale as applied in the rejection of claims 2, 4-5, and 7 apply herein.


Claim 20, Schmirler discloses the method of claim 18, wherein retrieving positional information comprises: 

obtaining an image of a marker within the environment (i.e. the wearable device scans a quick response code – Para 118); and 

determining the position of the user computing device in relation to the position of the marker within the environment (i.e. using a device identity determined from a marker or the user location and orientation data, the user’s field of view can be determined – Para 122). 
Schmirler’s teaching suggests the position of the marker within the environment is stored in a model of the environment, as he discloses the position of the marker within 

Santarone discloses the position of the marker within the environment is stored in a model of the environment (i.e. location identifiers, such as RFID chips or visual markings, may be stored in the model and referenced as the location of the user device is determined – Para 141).

It would have been obvious at the effective date of invention to include position of the marker within the environment is stored in a model of the environment with the method of Schmirler in view of Santarone because Schmirler teaches generating and storing a plant model by capturing an image including visible features of the environment such as devices with markers and cameras, where the markers provide a reference to a stored position within the plant model, which Santarone similarly teaches.
 
One would have been motivated to include the position of the marker within the environment is stored in a model of the environment with the method of Schmirler in view of Santarone to provide the benefit of improving accuracy of representative image of the environment and determination of user position from reference positions. 



Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul Schmirler et al., US 2018/0131907 A1 in view of Michael Santarone et al., US 2018/0239840 A1 as applied to claims 1, 6 and 12 above, and further in view of Martin Lyons et al., US 2014/0302915 A1.


Claims, 3, 10 and 16, Schmirler discloses the system of claim 2, wherein the training data comprises one of instructions for operating the object depicted in the generated image (i.e. superimposing, in the presentation, virtual information corresponding to the industrial asset the user is currently near - Para 56 -, where the virtual information presented can be training information - Para 53 – that guides a user through a process to address a maintenance issue – Para 33).


Schmirler fails to disclose electronic links to electronic training videos for the object depicted in the generated image, which Lyons discloses (i.e. providing augmented maintenance of a machine, using a QR code that identifies the machine –Para 322 - and provides a URL pointing to a resource – Para 323; the URL directs the user to maintenance instructions – Para 324).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619